                      Case 3:20-cv-09284-CRB Document 4 Filed 12/22/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


        American Civil Liberties Union Foundation                  )
                             Plaintiff                             )
                                v.                                 )      Case No.
                Department of Justice, et al.                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff American Civil Liberties Union Foundation.                                                                  .


Date:          12/22/2020                                                                 /s/ Jennifer Stisa Granick
                                                                                              Attorney’s signature


                                                                                     Jennifer Stisa Granick, SBN 168423
                                                                                          Printed name and bar number
                                                                               American Civil Liberties Union Foundation
                                                                                          39 Drumm Street
                                                                                      San Francisco, CA 94111

                                                                                                    Address

                                                                                             jgranick@aclu.org
                                                                                                E-mail address

                                                                                               (415) 343-0758
                                                                                               Telephone number

                                                                                               (212) 255-1478
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
